
	
		II
		111th CONGRESS
		1st Session
		S. 2222
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Lieberman (for
			 himself and Mr. Dodd) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on yarn of carded camel
		  hair.
	
	
		1.Yarn of carded camel
			 hair
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.12.26Yarn of carded camel hair (provided for in subheading
						5108.10.80)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
